Citation Nr: 1200862	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-45 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for post operative residuals of a trimalleolar fracture of the right ankle with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to December 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to an increased rating in excess of 20 percent for post operative right ankle for trimalleolar fracture with traumatic arthritis.  The New Orleans, Louisiana, RO maintains jurisdiction in this case.  

The Veteran provided testimony during a videoconference hearing before the undersigned at the RO in June 2011.  A transcript is of record.  

In June 2011, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the June 2011 Board hearing, the Veteran reported that he has continued to receive treatment for his right ankle disability at the VA outpatient clinic in Baton Rouge, Louisiana, and that he had last seen his physician about two-to-three months prior to the hearing.  The last VA treatment records in the claims file or archived in the Virtual VA system are dated in January 2010, and records have not been requested since March 2010.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

The Veteran also presented testimony indicating that his right ankle disability may have increased in severity since his last VA examination in October 2007.  He stated that he has experienced severe pain and limitation of motion to the extent that he has discussed amputation of his right foot as well as bone fusion surgery.  He stated that his physicians had told him that his ankle was deteriorating over time and that bone fusion was no longer a viable option.  Treatment records indicate that a surgeon evaluated the Veteran and found that there was likely nothing that could be done, including bone fusion, to provide pain relief.  The Veteran reported that he walked with a limp, had severe pain any time he walked, and used a cane.  He could not wear an ankle brace because of the pain.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, the Veteran is competent to report symptoms he has experienced and when they worsened as well as what he was personally told by his physicians.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

Moreover, there is evidence of neurologic symptoms which may be related to his right ankle disability.  During the October 2007 VA examination, the Veteran reported that pain from his ankle radiates to his toes and up his thigh.  The examiner noted his neuropathic pain but did not further comment on the origin of the pain, the nerve involved, or the degree of impairment.  During the Board hearing, the Veteran attributed his pain, at least in part, to the pressure from swelling and the fact that his right ankle bones were grafted around his nerves.  

The examination report does not contain all the findings necessary to evaluate any neurologic component of the ankle disability.

A higher evaluation is potentially available on the basis of loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  Loss of use, at least of purposes of special monthly compensation, exists if the Veteran has lost the use of his right foot such that no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63 (2011).  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350 (a) (2), 4.63.

A total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The October 2007 VA examiner stated that the Veteran's condition causes him not to work secondary to difficulty ambulating, chronic pain which is severe at times, swelling of the ankle, neuropathic pain, and decreased function of the right ankle and foot.  However, the examiner did not note or comment on the Veteran's nonservice-connected right hip disability, which also appears to cause difficulty ambulating.  As mentioned above, the examiner did not discuss the origin of the neuropathic pain.  

In a January 2010 Application for Compensation Based on Unemployability, the Veteran reported that he had last worked in 2004 and stated that he was prevented from obtaining employment due to high blood pressure, his right ankle, and pain medication.  

In a March 2010 rating decision, the RO denied entitlement to TDIU but stated that if additional information is received, reconsideration of the claim will be taken.  In a June 2010 rating decision, the RO denied entitlement to service connection for hypertension and it does appear that this decision was appealed.  

During the Board hearing, the Veteran reported that he was unable to work specifically due to his right ankle disability.  The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on her ability to work. 
38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  As the October 2007 VA examination did not adequately address this issue, it must be addressed upon remand.  

The issue of entitlement to service connection for a psychiatric disability, to include as due to service-connected right ankle disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is inextricably intertwined with the issue of entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment for a right ankle or foot disability at the Baton Rouge VA outpatient clinic since March 2010.  

2.  Once the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his right ankle disability.  The examiner must review the claims file and note such review in the examination report or in an addendum.  

The examiner should report the ranges of right ankle motion in degrees.  The examiner should determine whether the right ankle disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should further note the severity of any subluxation or instability. 

The examiner should identify all associated neurologic impairment, note the nerves involved, and opine as to the severity of the symptoms.

The examiner should note the extent of any associated ankle scar and whether it is tender on examination, as well as any other manifestations of the scar.

The examiner should also provide an opinion as to whether the right ankle disability results in loss of use of the right foot.  The examiner should specifically consider whether the Veteran would be equally well served by an amputation at the site of election with prosthesis in place.  The examiner should provide reasons for this opinion.

The examiner should provide an opinion as to whether the service-connected right ankle disability would prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide reasons for this opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

3.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it contains all the findings sought in this remand.

4.  The AOJ should adjudicate the claim for service connection for a psychiatric disability, claimed as secondary to the right ankle disability.

5.  If the Veteran fails to meet the percentage requirements for TDIU, the case should be referred to VA's Director of Compensation and Pension for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b) (2011).

6.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.  If TDIU remains denied the SSOC should include consideration of this issue as part of the claim for an increased rating for the right ankle disability.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


